Citation Nr: 0016412	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98 17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of oral 
surgery, and extraction of tooth. 

2. Entitlement to service connection for the residuals of 
pneumonia. 

3. Entitlement to service connection for a body rash.

4. Entitlement to service connection for an allergy disorder 
(seasonal, manifested by upper respiratory symptoms).

5. Entitlement to service connection for facial acne 
disorder. 

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a bilateral knee 
disorder; right wrist disorder; right ankle disorder; and, 
right shoulder disorder. 

8. Entitlement to service connection for a low back/coccyx 
disorder. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran requested a personal hearing at the RO, as well 
as a videoconference hearing before the Board, sitting in 
Washington, D.C., with the veteran sitting at the RO. An RO 
hearing was scheduled in April 1999, however the veteran 
failed to report.  A videoconference hearing was then 
scheduled for November 1999, but the veteran failed to 
report.  The videoconference was rescheduled for March 2000, 
and the veteran was so notified. The veteran again did not 
appear for the scheduled hearing. Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case may now proceed as though the request for 
a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (1999).

The Board notes that the claims for a body rash, facial acne, 
and allergies appear to be related to various allergic 
reactions that the veteran suffers from.  As such, the issue 
of service connection for allergies is clarified as shown 
above to read, "an allergy disorder (seasonal, manifested by 
upper respiratory symptoms)."  The other disorders are 
treated on their own merits. In addition, the issues of 
service connection for a bilateral knee disorder; right wrist 
disorder; right ankle disorder; and, right shoulder disorder 
are restated as one issue, as they are all in essence various 
descriptions of musculoskeletal disorders, and lend to 
combined discussion.

The issue of service connection for a low back/coccyx 
disorder is addressed in the remand section of this document.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims to the extent 
necessary.

2. The veteran had oral surgery for the extraction of tooth 
number 31.  Removed teeth are not a compensable disability 
under present law and regulations, and there are no other 
residuals of oral surgery.

3. The record does not contain competent evidence of current 
pneumonia or residuals thereof that are related to service.

4. The veteran's body rash in service was an acute and 
transitory incident which resolved itself in service with no 
reoccurrence or residuals.

5.  An allergic reaction to acne medication, was 
unequivocally shown to have been pre-existed the veteran's 
entrance into active duty; it is not shown to have 
permanently worsened in service.  Chronic allergies have not 
otherwise been demonstrated.

6. The claim of service connection for an allergy disorder 
(seasonal, manifested by upper respiratory symptoms), is not 
plausible under the law, as it is not accompanied by adequate 
supporting medical evidence of chronic allergy disorder.

7. A facial acne disorder was unequivocally shown to have 
been pre-existed the veteran's entrance into active duty as 
it was noted at the time of entry examination that she was 
allergic to acne medication.

8. The veteran's service medical records do not contain any 
evidence that a facial acne disability underwent a permanent 
increase in severity during service.

9. Hypertension is not currently shown based on the medical 
evidence submitted for the record.
10. The medical evidence demonstrates that a bilateral knee 
disorder; right wrist disorder; right ankle disorder; and, 
right shoulder disorder, are not currently shown based on the 
medical evidence submitted for the record.

CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of oral 
surgery, and tooth extraction for compensation purposes is 
not well grounded. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.381 (1999).

2.  The claim for service connection for pneumonia is not 
well grounded. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).

3.  The claim for service connection for a body rash is not 
well grounded. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).

4.  The claim for entitlement to service connection for an 
allergy disorder (seasonal, manifested by upper respiratory 
symptoms), is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).

5.  The claim of service connection for a facial acne 
disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

6.  The claim for service connection for hypertension is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1999).

7. The claims for service connection for a bilateral knee 
disorder; right wrist disorder; right ankle disorder; and 
right shoulder disorder are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or for aggravation of a preexisting injury, or 
disorder by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  If a claim is well grounded, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim). Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

A.  Entitlement to Service Connection for residuals of oral 
surgery, and extraction of tooth.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a) 
(1999) (effective June 8, 1999). This regulation is 
substantially the same as 38 C.F.R. § 4.149 (1998) (effective 
prior to June 8, 1999), which provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.
In this case, the evidence reflects that during service the 
veteran had a severe toothache, abscess, and infection around 
the lower right wisdom tooth (number 31), which led to the 
extraction of the tooth.  The record indicates that the 
veteran received class II dental treatment from the VA after 
service, for her noncompensable dental problem.  At this 
time, she is primarily pursuing a claim for service 
connection for this dental condition for compensation 
purposes.  However, regulation bars compensation for gum 
disease, dental or alveolar abscesses, or replaceable missing 
teeth. 38 C.F.R. § 3.381(a) (1999), 38 C.F.R. § 4.149 (1999).  
Moreover, there is no evidence that there are other residuals 
of the dental treatment for which service connection could be 
established.  All symptoms appear to have resolved following 
treatment. 
Under such circumstances, the claim for service connection 
for the dental condition, for compensation purposes, is 
implausible and must be denied as not well grounded. 
Likewise, as service connection for gum disease and related 
extracted teeth would lead to neither compensation nor 
eligibility for outpatient dental treatment, the claim for 
service connection is implausible and must be denied as not 
well grounded. 38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 
Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 1996).


B. Service connection for residuals of pneumonia

A review of the veteran's service medical records reveals 
that in January 1995, the veteran was hospitalized for 3 days 
with a diagnosis of pneumonia.  There are no indications in 
the service medical records of any chronic residuals of 
pneumonia.  The separation examination in May 1997, is silent 
as to any complaints or diagnosis of pneumonia or the 
residuals thereof.

On a VA examination in April 1998, the veteran reported 
pneumonia in 1984, and again during service in 1995.  The 
examiner diagnosed a past history of pneumonia, in 1984, and 
1995, with no residual problems at time of examination.

There is no post-service medical evidence submitted to 
indicate any treatment or diagnosis of residuals of 
pneumonia.

Based on a review of the evidence, the Board must conclude 
that the veteran's contentions, to the effect that she has 
residuals of pneumonia due to service, is not supported by 
the record.  In particular, the Board must point out that the 
post-service medical evidence does not indicate that she is 
currently being treated or has ever been treated for the 
aforementioned disorder, if any.  The only post-service 
medical documentation associated with the claims file is the 
VA examination which failed to show any chronic residuals of 
pneumonia.  Since service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for residuals of pneumonia could be 
granted and the claim is denied as not well grounded.  


C.  Service connection for a body rash, an allergy disorder, 
and a facial acne disorder. 

The veteran contends, in essence, that she is entitled to 
service connection for a body rash; an allergy disorder 
(seasonal, manifested by upper respiratory symptoms); and, a 
facial acne disorder.  However, service medical records, 
including her enlistment examination note that she reported a 
history of allergies prior to enlistment, including allergy 
to benzoyl peroxide, and acne medication.  The history taken 
at the time of the enlistment examination indicated that the 
facial acne condition may have preexisted service.  The 
examiner noted some nontender scars on her forehead, and 
indicated that she had an allergy to her acne medicine which 
caused her face to swell.  Acne was not specifically reported 
on examination for enlistment into service.

C.1. Body Rash

During service, she had a history of allergic reactions in 
the form of skin rashes, and treatment for acne.  These 
included generalized rashes over her body in August 1995, 
reportedly caused by an ant bite; treatment for a body rash 
in January 1996; and, treatment for xerosis, and multiple 
comedones on her face, upper lip and forehead, secondary to a 
hair straightening process, in January 1997.  She was given 
medication and was to be followed-up subsequently.  On 
examination for separation, no pertinent skin disorder was 
diagnosed.  It was noted that the appellant had been treated 
for facial bumps during service and was on medication at the 
time of separation.  Again no skin abnormality was set forth.

In a VA examination in April 1998, she reported a severe 
allergic reaction from using Oil of Olay body soap in 
service.  She was treated with steroid injections, and the 
rash resolved in two days with no reoccurrence.  

The examiner noted a small patch of dark flat blotchy rash in 
the midsternum measuring approximately 4x4 with tinier 
blotches around it.  The skin has a small patch of tinea 
midsternum. The diagnosis was a past history of allergic rash 
secondary to Oil of Olay body soap, no reoccurrence, and no 
present problem at time of examination.

Based on the above medical evidence, the Board is compelled 
to find the claim for a body rash disorder is not well 
grounded.  Specifically, the most recent VA examination 
report is negative for a reoccurrence of the allergic 
reaction to the body soap used in service, and no present 
problem at time of examination.  The occurrence in service 
was acute and transitory, and resolved in service.  
Accordingly, as the disorder is not currently shown, the 
claim is denied as not well grounded.

C.2.  Allergy disorder (seasonal, manifested by upper 
respiratory symptoms).

Service medical records reflect a history of complaints of 
colds, upper respiratory infections (URI), congestion, runny 
nose, dizziness, watery eyes, nasal drip, and other 
respiratory conditions.  These include treatment in October 
7, 1994, September 1995, October 1996, March 1997.  She was 
diagnosed with possible sinus congestion, or infection; sore 
throat; and URI, and treated for flu like symptoms, 
headaches, sore throat, coughing, and congestion.  No 
otorrhea, or rhinorrhea were noted.  While the records noted 
that she had allergies, the service medical records in 
essence reflect diagnoses, of upper respiratory infection or 
viral syndrome.  There is no diagnosis or treatment noted for 
a seasonal or other respiratory allergic disorder during or 
post service.

In the April 1998 VA examination, the veteran reported a 
history of sinusitis diagnosed in October 1996.  She reported 
being treated with allergy pills, which decreased her 
symptoms. She has had no treatment for sinusitis since coming 
to the VA.  She denied asthma as a child; any past history of 
eczema; or, food allergies.  She denied any allergic reaction 
to dog or cat dander; dust; mold; or chemical or perfume 
allergies to her knowledge.  The examiner noted her ears were 
clear, bilaterally; nares were patent; turbinates boggy; and, 
pharynx was clear. The veteran's mucous discharge was clear.  
The examiner noted a subjective history of sinusitis, which 
was stable at time of examination. X-rays were negative, and 
there were no known allergens reported.

Based on the above medical evidence, the Board is compelled 
to find the claim for an allergy disorder (seasonal, 
manifested by upper respiratory symptoms) is not well 
grounded.  Specifically, the Board notes that the veteran's 
contentions are not supported by any competent medical 
evidence.  The veteran is a layperson with no medical 
training or expertise, and her contentions by themselves do 
not constitute competent medical evidence of a nexus between 
the alleged allergy disorder (seasonal, manifested by upper 
respiratory symptoms, or otherwise), if any, and service.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  In 
the absence of competent medical evidence establishing the 
necessary link, the claims of entitlement to service 
connection for is not well grounded and must be denied.

C.3. Facial acne disorder.

The veteran contends, in essence, that she is entitled to 
service connection for facial acne.  However, as noted above 
the records appear to indicate that her acne condition 
preexisted service.  It was noted historically at the start 
of service that she had been treated for acne and had had an 
allergic reaction to the medication.  No acne was noted, 
however, on the examination for separation.

The records note that in May 1996, she was treated for 
blackheads over the face, upper lips, and cheeks.  It was 
noted that she was allergic to benzoyl peroxide.  It was also 
noted that she had attempted to use deep cleansers such as 
Sea Breeze on her face.  Other entries including January 1997 
treatment for comedones along the upper lip and forehead, and 
xerosis over her frontal scalp, which apparently was an 
allergic reaction secondary to a hair straightening process.  
At the time of examination for separation, it was noted that 
there had been some treatment of a skin disorder, but no 
finding of acne was noted on examination.

In the VA examination in April 1998, she reported developing 
a series of blackheads and bumps over the edge of her top lip 
in 1996.  The examiner noted a series of blackheads across 
the upper edge of the top lip.  He diagnosed acne, upper lip 
edge, present upon examination, mild, no treatment at the 
present time.

There are no post service treatment records for any 
complaints, or treatment of  a chronic facial acne disorder. 

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking facial 
acne with service.  Specifically, there is some evidence that 
the facial acne disorder existed prior to service.  There is 
no competent evidence however, that any acne disorder was 
chronic, incurred in or aggravated by service, or is 
otherwise related to service.  Thus, a direct causal link 
between any current residuals of a facial acne disorder and 
service has not been demonstrated.  The Board has thoroughly 
reviewed the claims file and finds no evidence of any 
plausible claim, nor any claim for which entitlement is 
permitted under the law.

D.  Service connection for a bilateral knee disorder; right 
wrist disorder; right ankle disorder; and right shoulder 
disorder.

The veteran contends, in essence, that she is entitled to 
service connection for the aforementioned musculoskeletal 
disorders incurred in service.  

Service medical records do not reveal any injuries or traumas 
to the knees; right wrist; shoulder, or, ankle.  During 
service she had various complaints of aches and pains 
including; 

She complained of bilateral knee pain in July 1996.  The 
examination was normal and patellar tendonitis was diagnosed.

September 1996, the veteran complained of pain in the right 
wrist opening doors.  She claimed she injured it climbing 
down from a truck.  The range of motion (ROM) of the wrist 
was good, with no swelling, or pain on palpation.

November 1996, the veteran complained of pain in the right 
ankle for five days.  She did not know if she twisted it or 
not.  There was no discoloration, or deformity, and she had a 
full ROM.

January 1997, the veteran complained of right shoulder pain 
for one day.  She reported going bowling 2 days prior, and 
her shoulder hurt since. The right shoulder had good ROM, 
with some soreness. The diagnoses was biceptendonitis.

March 1997, the veteran complained of right shoulder pain on 
motion.  There was tenderness over the deltoid bursa.  At the 
time of examination for separation, it was noted historically 
that he had pain in the right wrist, both knees, and right 
shoulder pain.  On physical examination, however, no 
abnormalities were set forth.

In a VA examination in April 1998, the veteran did not recall 
sustaining any injury to her right wrist, knees, or right 
shoulder in service.  She reported twisting her right ankle 
while running in service.  

The examiner noted a full ROM of the hands, wrists, feet, 
knees, and shoulders bilaterally.  No crepitus was noted, 
although popping was noted in the right ankle. X-rays were 
negative, and the right wrist, ankle, and shoulder were found 
to be clinically functional. 

There was pain noted with flexion in the knees at the end of 
the ROM maneuver.  No pain was noted in the shoulders on any 
maneuver, and strength was 5/5 bilaterally.

The diagnoses were subjective histories of bilateral knee; 
right wrist; ankle, and shoulder arthralgia of questionable 
etiology; and, subjective history of right ankle popping.

Based on a review of the evidence, the Board must conclude 
that the veteran's contentions, to the effect that she has 
bilateral knee; right wrist; right ankle, and right shoulder 
disorders due to service, are not supported by the record.  
In particular, the Board must point out that the post-service 
medical evidence does not indicate that she is currently 
being treated or has ever been treated for the aforementioned 
disorders, if any.  The only post-service medical 
documentation associated with the claims file is the VA 
examination which failed to show any chronic bilateral knee; 
right wrist; right ankle, or right shoulder disorders that 
can be clinically identified.  Since service connection 
cannot be granted for a disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that service connection for a 
bilateral knee; right wrist; right ankle, or right shoulder 
disorder could be granted and the claims are denied as not 
well grounded.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

E. Service connection for hypertension.

Where a veteran served 90 days or more, and hypertension 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In this case, the veteran contends that she was diagnosed 
with borderline hypertension in service.  However there is no 
indication in the service records of a diagnosis of 
hypertension.  Service medical records do not reveal 
complaints or findings of high blood pressure.  At the time 
of separation examination, there was no history of 
hypertension recorded, and the recorded blood pressure 
reading was 94/64.  Moreover, there is no medical evidence of 
elevated blood pressure readings or hypertension in the first 
post-service year as required to raise a presumption of 
service incurrence.  The medical records show that the 
veteran's blood pressure readings during the April 1998 VA 
examination were 120/84 and 116/78.  It was noted that she 
reported a history of borderline high blood pressure during 
service, with no treatment in the past or at present.  She 
was described as stable.

In reviewing the entire record, what is lacking in 
establishing a well-grounded claim is competent medical 
evidence of hypertension in service or in the presumptive 
period following service, and competent medical evidence to 
link hypertension, if any, with the veteran's service. 
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for hypertension, 
and thus the claim must be denied.

 Conclusion

In summation, the Board notes that when a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
forms she completed, in its notices of rating decisions, and 
the statement of the case.  The discussion above informs her 
of the types of evidence lacking, which she should submit for 
a well grounded claim. However, it has not been shown that 
any records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render her 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for residuals of oral 
surgery is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for the residuals of 
pneumonia is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a body rash is denied 
on the basis that the claim is not well grounded.

Entitlement to service connection for an allergy disorder 
(seasonal, manifested by upper respiratory symptoms), is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a facial acne disorder 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for hypertension is denied 
on the basis that the claim is not well grounded.

Entitlement to service connection for a bilateral knee 
disorder; right wrist disorder; right ankle disorder; and a 
right shoulder disorder are denied on the basis that the 
claims are not well grounded.


REMAND

Service connection for a low back/coccyx disorder.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his/her claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining potentially relevant medical 
reports and records.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records).  

In a VA examination in April 1998, the veteran reported 
visiting the VAMC emergency room in Decatur on "an increased 
number of times complaining of low back pain."  She reported 
treatment that month, as well as undergoing x-rays of the low 
back.  These treatment records are not in her claims file at 
this time.  A review of these records is necessary prior to 
making a determination in this claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant treatment for the low 
back/coccyx disability, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  In particular, the 
treatment records from the Decatur VAMC 
should be obtained.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative, if one is appointed, 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999). 

2.  The veteran and her representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3. Thereafter, the RO should readjudicate 
the issue of entitlement to 
service connection for a low 
back/coccyx disorder.  If, 
after obtaining the above 
records, and if the claim 
can be determined well 
grounded, and if an 
examination is indicated it 
should be scheduled.  In the 
event the benefits sought 
are not granted, the veteran 
and her representative, if 
one is appointed, should be 
provided with a supplemental 
statement of the case and 
afforded a reasonable 
opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

